(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                      TAPIA v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

      No. 10–5400. Argued April 18, 2011—Decided June 16, 2011
Petitioner Tapia was convicted of, inter alia, smuggling unauthorized
  aliens into the United States. The District Court imposed a 51
  month prison term, reasoning that Tapia should serve that long in
  order to qualify for and complete the Bureau of Prisons’ Residential
  Drug Abuse Program (RDAP). On appeal, Tapia argued that length
  ening her prison term to make her eligible for RDAP violated 18
  U. S. C. §3582(a), which instructs sentencing courts to “recogniz[e]
  that imprisonment is not an appropriate means of promoting correc
  tion and rehabilitation.” The Ninth Circuit disagreed. Relying on
  Circuit precedent, it held that a sentencing court cannot impose a
  prison term to assist a defendant’s rehabilitation, but once impris
  onment is chosen, the court may consider the defendant’s rehabilita
  tion needs in setting the sentence’s length.
Held: Section 3582(a) does not permit a sentencing court to impose or
 lengthen a prison term in order to foster a defendant’s rehabilitation.
 Pp. 3–15.
    (a) For nearly a century, the Federal Government used an inde
 terminate sentencing system premised on faith in rehabilitation.
 Mistretta v. United States, 488 U. S. 361, 363. Because that system
 produced “serious disparities in [the] sentences” imposed on similarly
 situated defendants, id., at 365, and failed to “achieve rehabilitation,”
 id., at 366, Congress enacted the Sentencing Reform Act of 1984
 (SRA), replacing the system with one in which Sentencing Guidelines
 would provide courts with “a range of determinate sentences,” id., at
 368. Under the SRA, a sentencing judge must impose at least im
 prisonment, probation, or a fine. See §3551(b). In determining the
 appropriate sentence, judges must consider retribution, deterrence,
 incapacitation, and rehabilitation, §3553(a)(2), but a particular pur
2                       TAPIA v. UNITED STATES

                                  Syllabus

    pose may apply differently, or not at all, depending on the kind of
    sentence under consideration. As relevant here, a court ordering im
    prisonment must “recogniz[e] that imprisonment is not an appropri
    ate means of promoting correction and rehabilitation.” §3582(a). A
    similar provision instructs the Sentencing Commission, as the Sen
    tencing Guidelines’ author, to “insure that the guidelines reflect the
    inappropriateness of imposing a sentence to a term of imprisonment
    for the purpose of rehabilitating the defendant.” 28 U. S. C. §994(k).
    Pp. 3–6.
        (b) Consideration of Tapia’s claim starts with §3582(a)’s clear text.
    Putting together the most natural definitions of “recognize”—“to ac
    knowledge or treat as valid”—and not “appropriate”—not “suitable or
    fitting for a particular purpose”—§3582(a) tells courts to acknowledge
    that imprisonment is not suitable for the purpose of promoting reha
    bilitation. It also instructs courts to make that acknowledgment
    when “determining whether to impose a term of imprisonment, and
    . . . [when] determining the length of the term.” Amicus, appointed to
    defend the judgment below, argues that the “recognizing” clause is
    merely a caution for judges not to put too much faith in the capacity
    of prisons to rehabilitate. But his alternative interpretation is un
    persuasive, as Congress expressed itself clearly in §3582(a). Amicus
    also errs in echoing the Ninth Circuit’s reasoning that §3582’s term
    “imprisonment” relates to the decision whether to incarcerate, not the
    determination of the sentence’s length. Because “imprisonment”
    most naturally means “the state of being confined” or “a period of con
    finement,” it does not distinguish between the defendant’s initial
    placement behind bars and his continued stay there.
        Section 3582(a)’s context supports this textual conclusion. By re
    stating §3582(a)’s message to the Sentencing Commission, Congress
    ensured that all sentencing officials would work in tandem to imple
    ment the statutory determination to “reject imprisonment as a means
    of promoting rehabilitation.” Mistretta, 488 U. S., at 367. Equally il
    luminating is the absence of any provision authorizing courts to en
    sure that offenders participate in prison rehabilitation programs.
    When Congress wanted sentencing courts to take account of rehabili
    tative needs, it gave them authority to do so. See, e.g., §3563(b)(9).
    In fact, although a sentencing court can recommend that an offender
    be placed in a particular facility or program, see §3582(a), the author
    ity to make the placement rests with the Bureau of Prisons, see, e.g.,
    §3621(e). The point is well illustrated here, where the District
    Court’s strong recommendations that Tapia participate in RDAP and
    be placed in a particular facility went unfulfilled. Finally, for those
    who consider legislative history useful, the key Senate Report on the
    SRA provides corroborating evidence. Pp. 6–12.
                    Cite as: 564 U. S. ____ (2011)                   3

                               Syllabus

     (c) Amicus’ attempts to recast what the SRA says about rehabilita
  tion are unavailing. Pp. 12–14.
     (d) Here, the sentencing transcript suggests that Tapia’s sentence
  may have been lengthened in light of her rehabilitative needs. A
  court does not err by discussing the opportunities for rehabilitation
  within prison or the benefits of specific treatment or training pro
  grams. But the record indicates that the District Court may have in
  creased the length of Tapia’s sentence to ensure her completion of
  RDAP, something a court may not do. The Ninth Circuit is left to
  consider on remand the effect of Tapia’s failure to object to the sen
  tence when imposed. Pp. 14–15.
376 Fed. Appx. 707, reversed and remanded.

   KAGAN, J., delivered the opinion for a unanimous Court. SOTOMAYOR,
J., filed a concurring opinion, in which ALITO, J., joined.
                        Cite as: 564 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–5400
                                   _________________


ALEJANDRA TAPIA, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                 [June 16, 2011] 


  JUSTICE KAGAN delivered the opinion of the Court.
  We consider here whether the Sentencing Reform Act pre
cludes federal courts from imposing or lengthening a
prison term in order to promote a criminal defendant’s
rehabilitation. We hold that it does.
                              I
  Petitioner Alejandra Tapia was convicted of, inter alia,
smuggling unauthorized aliens into the United States, in
violation of 8 U. S. C. §§1324(a)(2)(B)(ii) and (iii). At sen
tencing, the District Court determined that the United
States Sentencing Guidelines recommended a prison term
of between 41 and 51 months for Tapia’s offenses. The
court decided to impose a 51-month term, followed by
three years of supervised release. In explaining its rea
sons, the court referred several times to Tapia’s need for
drug treatment, citing in particular the Bureau of Prison’s
Residential Drug Abuse Program (known as RDAP or the
500 Hour Drug Program). The court indicated that Tapia
should serve a prison term long enough to qualify for and
complete that program:
      “The sentence has to be sufficient to provide needed
    correctional treatment, and here I think the needed
2                 TAPIA v. UNITED STATES

                     Opinion of the Court

    correctional treatment is the 500 Hour Drug Program.
      .           .          .          .         .

    “Here I have to say that one of the factors that—I am
    going to impose a 51-month sentence, . . . and one of
    the factors that affects this is the need to provide
    treatment. In other words, so she is in long enough to
    get the 500 Hour Drug Program, number one.” App.
    27.
(“Number two” was “to deter her from committing other
criminal offenses.” Ibid.) The court “strongly recom
mend[ed]” to the Bureau of Prisons (BOP) that Tapia
“participate in [RDAP] and that she serve her sentence at”
the Federal Correctional Institution in Dublin, California
(FCI Dublin), where “they have the appropriate tools . . .
to help her, to start to make a recovery.” Id., at 29. Tapia
did not object to the sentence at that time. Id., at 31.
  On appeal, however, Tapia argued that the District
Court had erred in lengthening her prison term to make
her eligible for RDAP. App. to Pet. for Cert. 2. In Tapia’s
view, this action violated 18 U. S. C. §3582(a), which
instructs sentencing courts to “recogniz[e] that imprison
ment is not an appropriate means of promoting correction
and rehabilitation.” The United States Court of Appeals
for the Ninth Circuit disagreed, 376 Fed. Appx. 707 (2010),
relying on its prior decision in United States v. Duran, 37
F. 3d 557 (1994). The Ninth Circuit had held there that
§3582(a) distinguishes between deciding to impose a term
of imprisonment and determining its length. See id., at
561. According to Duran, a sentencing court cannot im
pose a prison term to assist a defendant’s rehabilitation.
But “[o]nce imprisonment is chosen as a punishment,” the
court may consider the defendant’s need for rehabilitation
in setting the length of the sentence. Ibid.
  We granted certiorari to consider whether §3582(a)
                     Cite as: 564 U. S. ____ (2011)                   3

                         Opinion of the Court

permits a sentencing court to impose or lengthen a prison
term in order to foster a defendant’s rehabilitation. 562
U. S. ___ (2010). That question has divided the Courts of
Appeals.1 Because the United States agrees with Tapia’s
interpretation of the statute, we appointed an amicus
curiae to defend the judgment below.2 We now reverse.
                             II
   We begin with statutory background—how the relevant
sentencing provisions came about and what they say.
Aficionados of our sentencing decisions will recognize
much of the story line.
   “For almost a century, the Federal Government em
ployed in criminal cases a system of indeterminate sen
tencing.” Mistretta v. United States, 488 U. S. 361, 363
(1989). Within “customarily wide” outer boundaries set by
Congress, trial judges exercised “almost unfettered discre
tion” to select prison sentences for federal offenders. Id.,
at 364. In the usual case, a judge also could reject prison
time altogether, by imposing a “suspended” sentence. If
the judge decided to impose a prison term, discretionary
authority shifted to parole officials: Once the defendant
had spent a third of his term behind bars, they could order
his release. See K. Stith & J. Cabranes, Fear of Judging:
Sentencing Guidelines in the Federal Courts 18–20 (1998).
   This system was premised on a faith in rehabilitation.
——————
  1 Three Circuits have held that §3582(a) allows a court to lengthen,
although not to impose, a prison term based on the need for rehabilita
tion. See United States v. Duran, 37 F. 3d 557 (CA9 1994); United
States v. Hawk Wing, 433 F. 3d 622 (CA8 2006); United States v.
Jimenez, 605 F. 3d 415 (CA6 2010). Two Courts of Appeals have ruled
that §3582(a) bars a court from either imposing or increasing a period
of confinement for rehabilitative reasons. See United States v. Man
zella, 475 F. 3d 152 (CA3 2007); In re Sealed Case, 573 F. 3d 844
(CADC 2009).
   2 We appointed Stephanos Bibas to brief and argue the case, 562 U. S.

___ (2011), and he has ably discharged his responsibilities.
4                      TAPIA v. UNITED STATES

                           Opinion of the Court

Discretion allowed “the judge and the parole officer to
[base] their respective sentencing and release decisions
upon their own assessments of the offender’s amenability
to rehabilitation.” Mistretta, 488 U. S., at 363. A convict,
the theory went, should generally remain in prison only
until he was able to reenter society safely. His release
therefore often coincided with “the successful completion
of certain vocational, educational, and counseling pro
grams within the prisons.” S. Rep. No. 98–225, p. 40
(1983) (hereinafter S. Rep.). At that point, parole officials
could “determin[e] that [the] prisoner had become reha
bilitated and should be released from confinement.” Stith
& Cabranes, supra, at 18.3
   But this model of indeterminate sentencing eventually
fell into disfavor. One concern was that it produced “[s]eri
ous disparities in [the] sentences” imposed on simi-
larly situated defendants. Mistretta, 488 U. S., at 365.
Another was that the system’s attempt to “achieve reha
bilitation of offenders had failed.” Id., at 366. Lawmakers
and others increasingly doubted that prison programs
could “rehabilitate individuals on a routine basis”—or that
parole officers could “determine accurately whether or
when a particular prisoner ha[d] been rehabilitated.”
S. Rep., at 40.
——————
   3 The statutes governing punishment of drug-addicted offenders (like

Tapia) provide an example of this system at work. If a court concluded
that such an offender was “likely to be rehabilitated through treat
ment,” it could order confinement “for treatment . . . for an indetermi
nate period of time” not to exceed the lesser of 10 years or the statutory
maximum for the offender’s crime. 18 U. S. C. §4253(a) (1982 ed.); see
also §4251(c) (“ ‘Treatment’ includes confinement and treatment in an
institution . . . and includes, but is not limited to, medical, educational,
social, psychological, and vocational services, corrective and preventive
guidance and training, and other rehabilitative services”). Once the
offender had undergone treatment for six months, the Attorney General
could recommend that the Board of Parole release him from custody,
and the Board could then order release “in its discretion.” §4254.
                  Cite as: 564 U. S. ____ (2011)            5

                      Opinion of the Court

   Congress accordingly enacted the Sentencing Reform
Act of 1984, 98 Stat. 1987 (SRA or Act), to overhaul fed
eral sentencing practices. The Act abandoned indetermi
nate sentencing and parole in favor of a system in which
Sentencing Guidelines, promulgated by a new Sentencing
Commission, would provide courts with “a range of deter
minate sentences for categories of offenses and defen
dants.” Mistretta, 488 U. S., at 368. And the Act further
channeled judges’ discretion by establishing a framework
to govern their consideration and imposition of sentences.
   Under the SRA, a judge sentencing a federal offender
must impose at least one of the following sanctions: im
prisonment (often followed by supervised release), proba
tion, or a fine. See §3551(b). In determining the appro
priate sentence from among these options, §3553(a)(2)
requires the judge to consider specified factors, including:
    “the need for the sentence imposed—
              “(A) to reflect the seriousness of the offense,
              to promote respect for the law, and to pro
              vide just punishment for the offense;
              “(B) to afford adequate deterrence to crimi
              nal conduct;
              “(C) to protect the public from further
              crimes of the defendant; and
              “(D) to provide the defendant with needed
              educational or vocational training, medical
              care, or other correctional treatment in the
              most effective manner.”
These four considerations—retribution, deterrence, inca
pacitation, and rehabilitation—are the four purposes of
sentencing generally, and a court must fashion a sentence
“to achieve the[se] purposes . . . to the extent that they are
applicable” in a given case. §3551(a).
  The SRA then provides additional guidance about how
the considerations listed in §3553(a)(2) pertain to each of
6                 TAPIA v. UNITED STATES

                      Opinion of the Court

the Act’s main sentencing options—imprisonment, super
vised release, probation, and fines. See §3582(a); §3583;
§3562(a); §3572(a). These provisions make clear that a
particular purpose may apply differently, or even not at
all, depending on the kind of sentence under considera
tion. For example, a court may not take account of retri
bution (the first purpose listed in §3553(a)(2)) when impos
ing a term of supervised release. See §3583(c).
   Section 3582(a), the provision at issue here, specifies the
“factors to be considered” when a court orders imprison
ment. That section provides:
    “The court, in determining whether to impose a term
    of imprisonment, and, if a term of imprisonment is
    to be imposed, in determining the length of the term,
    shall consider the factors set forth in section 3553(a)
    to the extent that they are applicable, recognizing
    that imprisonment is not an appropriate means of
    promoting correction and rehabilitation.”
A similar provision addresses the Sentencing Commission
in its capacity as author of the Sentencing Guidelines.
The SRA instructs the Commission to:
    “insure that the guidelines reflect the inappropriate
    ness of imposing a sentence to a term of imprisonment
    for the purpose of rehabilitating the defendant or pro
    viding the defendant with needed educational or voca
    tional training, medical care, or other correctional
    treatment.” 28 U. S. C. §994(k).
With this statutory background established, we turn to
the matter of interpretation.
                           III
                            A
  Our consideration of Tapia’s claim starts with the text of
18 U. S. C. §3582(a)—and given the clarity of that provi-
                 Cite as: 564 U. S. ____ (2011)            7

                     Opinion of the Court

sion’s language, could end there as well. As just noted,
that section instructs courts to “recogniz[e] that impris
onment is not an appropriate means of promoting correc
tion and rehabilitation.” A common—and in context the
most natural—definition of the word “recognize” is “to ac
knowledge or treat as valid.” Random House Dictionary of
the English Language 1611 (2d ed. 1987). And a thing
that is not “appropriate” is not “suitable or fitting for a
particular purpose.” Id., at 103. Putting these two defini
tions together, §3582(a) tells courts that they should ac
knowledge that imprisonment is not suitable for the pur
pose of promoting rehabilitation. And when should courts
acknowledge this? Section §3582(a) answers: when “de
termining whether to impose a term of imprisonment, and,
if a term of imprisonment is to be imposed, [when] deter
mining the length of the term.” So a court making these
decisions should consider the specified rationales of
punishment except for rehabilitation, which it should ac
knowledge as an unsuitable justification for a prison term.
   As against this understanding, amicus argues that
§3582(a)’s “recognizing” clause is not a flat prohibition
but only a “reminder” or a “guide [for] sentencing judges’
cognitive processes.” Brief for Court-Appointed Amicus
Curiae in Support of Judgment Below 23–24 (hereinafter
Amicus Brief) (emphasis deleted). Amicus supports this
view by offering a string of other definitions of the
word “recognize”: “ ‘recall to mind,’ ‘realize,’ or ‘perceive
clearly.’ ” Id., at 24 (quoting dictionary definitions). Once
these are plugged in, amicus suggests, §3582(a) reveals
itself as a kind of loosey-goosey caution not to put too
much faith in the capacity of prisons to rehabilitate.
   But we do not see how these alternative meanings of
“recognize” help amicus’s cause. A judge who “perceives
clearly” that imprisonment is not an appropriate means of
promoting rehabilitation would hardly incarcerate some
one for that purpose. Ditto for a judge who “realizes” or
8                 TAPIA v. UNITED STATES

                     Opinion of the Court

“recalls” that imprisonment is not a way to rehabilitate an
offender. To be sure, the drafters of the “recognizing”
clause could have used still more commanding language:
Congress could have inserted a “thou shalt not” or equiva
lent phrase to convey that a sentencing judge may never,
ever, under any circumstances consider rehabilitation in
imposing a prison term. But when we interpret a statute,
we cannot allow the perfect to be the enemy of the merely
excellent. Congress expressed itself clearly in §3582(a),
even if armchair legislators might come up with some
thing even better. And what Congress said was that when
sentencing an offender to prison, the court shall consider
all the purposes of punishment except rehabilitation—
because imprisonment is not an appropriate means of
pursuing that goal.
   Amicus also claims, echoing the Ninth Circuit’s reason
ing in Duran, that §3582(a)’s “recognizing” clause bars
courts from considering rehabilitation only when imposing
a prison term, and not when deciding on its length. The
argument goes as follows. Section 3582(a) refers to two
decisions: “The court, [1] in determining whether to im
pose a term of imprisonment, and, if a term of imprison
ment is to be imposed, [2] in determining the length of the
term” must consider the purposes of punishment listed
in §3553(a)(2), subject to the caveat of the “recognizing”
clause. But that clause says only that “imprisonment” is
not an appropriate means of rehabilitation. Because the
“primary meaning of ‘imprisonment’ is ‘the act of confining
a person,’ ” amicus argues, the clause relates only to
[1] the decision to incarcerate, and not to [2] the separate
determination of the sentence’s length. Amicus Brief 52.
   We again disagree. Under standard rules of grammar,
§3582(a) says: A sentencing judge shall recognize that
imprisonment is not appropriate to promote rehabilita
tion when the court considers the applicable factors of
§3553(a)(2); and a court considers these factors when
                     Cite as: 564 U. S. ____ (2011)                    9

                          Opinion of the Court

determining both whether to imprison an offender and
what length of term to give him.          The use of the
word “imprisonment” in the “recognizing” clause does not
destroy—but instead fits neatly into—this construction.
“Imprisonment” as used in the clause most naturally
means “[t]he state of being confined” or “a period of con
finement.” Black’s Law Dictionary 825 (9th ed. 2009); see
also Webster’s Third New International Dictionary 1137
(1993) (the “state of being imprisoned”). So the word does
not distinguish between the defendant’s initial placement
behind bars and his continued stay there. As the D. C.
Circuit noted in rejecting an identical argument, “[a]
sentencing court deciding to keep a defendant locked up
for an additional month is, as to that month, in fact choos
ing imprisonment over release.” In re Sealed Case, 573
F. 3d 844, 850 (2009).4 Accordingly, the word “imprison
ment” does not change the function of the “recognizing”
clause—to constrain a sentencing court’s decision both to
impose and to lengthen a prison term.5
   The context of §3582(a) puts an exclamation point on
this textual conclusion. As noted earlier, supra, at 6,
another provision of the SRA restates §3582(a)’s message,

——————
   4 Indeed, we can scarcely imagine a reason why Congress would have

wanted to draw the distinction that amicus urges on us. That distinc
tion would prevent a court from considering rehabilitative needs in
imposing a 1-month sentence rather than probation, but not in choosing
a 60-month sentence over a 1-month term. The only policy argument
amicus can offer in favor of this result is that “[t]he effects of impris
onment plateau a short while after the incarceration” and “ ‘[t]he dif
ference in harm between longer and shorter prison terms is smaller
than typically assumed.’ ” Amicus Brief 56. But nothing in the SRA
indicates that Congress is so indifferent to the length of prison terms.
   5 The Government argues that “Congress did not intend to prohibit

courts from imposing less imprisonment in order to promote a defen
dant’s rehabilitation.” Brief for United States 40 (emphasis added).
This case does not require us to address that question, and nothing in
our decision expresses any views on it.
10                TAPIA v. UNITED STATES

                     Opinion of the Court

but to a different audience. That provision, 28 U. S. C.
§994(k), directs the Sentencing Commission to ensure that
the Guidelines “reflect the inappropriateness of imposing a
sentence to a term of imprisonment for the purpose of
rehabilitating the defendant or providing the defendant
with needed educational or vocational training, medical
care, or other correctional treatment.” In this way, Con
gress ensured that all sentencing officials would work
in tandem to implement the statutory determination to
“rejec[t] imprisonment as a means of promoting rehabilita
tion.” Mistretta, 488 U. S., at 367 (citing 28 U. S. C.
§994(k)). Section 994(k) bars the Commission from rec
ommending a “term of imprisonment”—a phrase that
again refers both to the fact and to the length of incarcera
tion—based on a defendant’s rehabilitative needs. And
§3582(a) prohibits a court from considering those needs to
impose or lengthen a period of confinement when selecting
a sentence from within, or choosing to depart from, the
Guidelines range. Each actor at each stage in the sentenc
ing process receives the same message: Do not think about
prison as a way to rehabilitate an offender.
   Equally illuminating here is a statutory silence—the
absence of any provision granting courts the power to
ensure that offenders participate in prison rehabilitation
programs. For when Congress wanted sentencing courts
to take account of rehabilitative needs, it gave courts
the authority to direct appropriate treatment for offend
ers. Thus, the SRA instructs courts, in deciding whether
to impose probation or supervised release, to consider
whether an offender could benefit from training and treat
ment programs. See 18 U. S. C. §3562(a); §3583(c). And
so the SRA also authorizes courts, when imposing those
sentences, to order an offender’s participation in cer
tain programs and facilities. §3563(b)(9); §3563(b)(11);
§3563(a)(4); §3583(d). As a condition of probation, for
example, the court may require the offender to “undergo
                 Cite as: 564 U. S. ____ (2011)           11

                     Opinion of the Court

available medical, psychiatric, or psychological treatment,
including treatment for drug or alcohol dependency, as
specified by the court, and [to] remain in a specified insti
tution if required for that purpose.” §3563(b)(9).
   If Congress had similarly meant to allow courts to base
prison terms on offenders’ rehabilitative needs, it would
have given courts the capacity to ensure that offenders
participate in prison correctional programs. But in fact,
courts do not have this authority. When a court sentences
a federal offender, the BOP has plenary control, subject to
statutory constraints, over “the place of the prisoner’s
imprisonment,” §3621(b), and the treatment programs (if
any) in which he may participate, §§3621(e), (f ); §3624(f ).
See also 28 CFR pt. 544 (2010) (BOP regulations for ad
ministering inmate educational, recreational, and voca
tional programs); 28 CFR pt. 550, subpart F (drug abuse
treatment programs). A sentencing court can recommend
that the BOP place an offender in a particular facility
or program. See §3582(a). But decisionmaking authority
rests with the BOP.
   This case well illustrates the point. As noted earlier,
the District Court “strongly recommend[ed]” that Tapia
participate in RDAP, App. 29, and serve her sentence at
FCI Dublin, “where they have the facilities to really help
her,” id., at 28. But the court’s recommendations were
only recommendations—and in the end they had no effect.
See Amicus Brief 42 (“[Tapia] was not admitted to RDAP,
nor even placed in the prison recommended by the district
court”); Reply Brief for United States 8, n. 1 (“According to
BOP records, [Tapia] was encouraged to enroll [in RDAP]
during her psychology intake screening at [the federal
prison], but she stated that she was not interested, and
she has not volunteered for the program”). The sentencing
court may have had plans for Tapia’s rehabilitation, but it
lacked the power to implement them. That incapacity
speaks volumes. It indicates that Congress did not intend
12                TAPIA v. UNITED STATES

                      Opinion of the Court

that courts consider offenders’ rehabilitative needs when
imposing prison sentences.
   Finally, for those who consider legislative history useful,
the key Senate Report concerning the SRA provides one
last piece of corroborating evidence. According to that
Report, decades of experience with indeterminate sentenc
ing, resulting in the release of many inmates after they
completed correctional programs, had left Congress skep
tical that “rehabilitation can be induced reliably in a
prison setting.” S. Rep., at 38. Although some critics
argued that “rehabilitation should be eliminated com
pletely as a purpose of sentencing,” Congress declined to
adopt that categorical position. Id., at 76. Instead, the
Report explains, Congress barred courts from considering
rehabilitation in imposing prison terms, ibid., and n. 165,
but not in ordering other kinds of sentences, ibid., and
n. 164. “[T]he purpose of rehabilitation,” the Report
stated, “is still important in determining whether a sanc
tion other than a term of imprisonment is appropriate in a
particular case.” See id., at 76–77 (emphasis added).
   And so this is a case in which text, context, and history
point to the same bottom line: Section 3582(a) precludes
sentencing courts from imposing or lengthening a prison
term to promote an offender’s rehabilitation.
                              B
  With all these sources of statutory meaning stacked
against him, amicus understandably tries to put the SRA’s
view of rehabilitation in a wholly different frame. Amicus
begins by conceding that Congress, in enacting the SRA,
rejected the old “[r]ehabilitation [m]odel.” Amicus Brief 1.
But according to amicus, that model had a very limited
focus: It was the belief that “isolation and prison routine”
could alone produce “penitence and spiritual renewal.”
Id., at 1, 11. What the rehabilitation model did not in
clude—and the SRA therefore did not reject—was prison
                 Cite as: 564 U. S. ____ (2011)           13

                     Opinion of the Court

treatment programs (including for drug addiction) tar
geted to offenders’ particular needs. See id., at 21, 25, 27–
28. So even after the passage of §3582(a), amicus argues,
a court may impose or lengthen a prison sentence to pro
mote an offender’s participation in a targeted treatment
program. The only thing the court may not do is to impose
a prison term on the ground that confinement itself—its
inherent solitude and routine—will lead to rehabilitation.
    We think this reading of the SRA is too narrow. For one
thing, the relevant history shows that at the time of
the SRA’s enactment, prison rehabilitation efforts focused
on treatment, counseling, and training programs, not on
seclusion and regimentation. See Rotman, The Failure of
Reform: United States, 1865–1965, in Oxford History of
the Prison: The Practice of Punishment in Western Society
169, 189–190 (N. Morris & D. Rothman eds. 1995) (de
scribing the pre-SRA “therapeutic model of rehabilitation”
as characterized by “individualized treatment” and “voca
tional training and group counseling programs”); see also
n. 3, supra (noting pre-SRA statutes linking the confine
ment of drug addicts to the completion of treatment pro
grams). Indeed, Congress had in mind precisely these
programs when it prohibited consideration of rehabilita
tion in imposing a prison term. See 28 U. S. C. §994(k)
(instructing the Sentencing Commission to prevent the
use of imprisonment to “provid[e] the defendant with
needed educational or vocational training . . . or other
correctional treatment”); S. Rep., at 40 (rejecting the
“model of ‘coercive’ rehabilitation—the theory of correction
that ties prison release dates to the successful completion
of certain vocational, educational, and counseling pro
grams within the prisons”). Far from falling outside the
“rehabilitation model,” these programs practically defined
it.
    It is hardly surprising, then, that amicus’s argument
finds little support in the statutory text. Read most natu
14                TAPIA v. UNITED STATES

                     Opinion of the Court

rally, 18 U. S. C. §3582(a)’s prohibition on “promoting
correction and rehabilitation” covers efforts to place of
fenders in rehabilitation programs. Indeed, §3582(a)’s lan
guage recalls the SRA’s description of the rehabilitative
purpose of sentencing—“provid[ing] the defendant with
needed educational or vocational training, medical care, or
other correctional treatment.” §3553(a)(2)(D). That de
scription makes clear that, under the SRA, treatment,
training, and like programs are rehabilitation’s sum and
substance. So amicus’s efforts to exclude rehabilitation
programs from the “recognizing” clause’s reach do not
succeed. That section prevents a sentencing court from
imposing or lengthening a prison term because the court
thinks an offender will benefit from a prison treatment
program.
                             IV
   In this case, the sentencing transcript suggests the
possibility that Tapia’s sentence was based on her reha
bilitative needs.
   We note first what we do not disapprove about Tapia’s
sentencing. A court commits no error by discussing the
opportunities for rehabilitation within prison or the bene
fits of specific treatment or training programs. To the
contrary, a court properly may address a person who is
about to begin a prison term about these important mat
ters. And as noted earlier, a court may urge the BOP to
place an offender in a prison treatment program. See
supra, at 11. Section 3582(a) itself provides, just after the
clause at issue here, that a court may “make a recommen
dation concerning the type of prison facility appropriate
for the defendant”; and in this calculus, the presence of a
rehabilitation program may make one facility more appro
priate than another. So the sentencing court here did
nothing wrong—and probably something very right—in
trying to get Tapia into an effective drug treatment
                 Cite as: 564 U. S. ____ (2011)                 15

                     Opinion of the Court

program.
  But the record indicates that the court may have done
more—that it may have selected the length of the sentence
to ensure that Tapia could complete the 500 Hour Drug
Program. “The sentence has to be sufficient,” the court
explained, “to provide needed correctional treatment, and
here I think the needed correctional treatment is the
500 Hour Drug Program.” App. 27; see supra, at 1–2. Or
again: The “number one” thing “is the need to provide
treatment. In other words, so she is in long enough to get
the 500 Hour Drug Program.” App. 27; see supra, at 2.
These statements suggest that the court may have calcu
lated the length of Tapia’s sentence to ensure that she
receive certain rehabilitative services. And that a sentenc
ing court may not do. As we have held, a court may not
impose or lengthen a prison sentence to enable an offender
to complete a treatment program or otherwise to promote
rehabilitation.
  For the reasons stated, we reverse the judgment of the
Court of Appeals and remand the case for further proceed
ings consistent with this opinion. Consistent with our
practice, see, e.g., United States v. Marcus, 560 U. S. ___,
___ (2010) (slip op., at 8), we leave it to the Court of Ap
peals to consider the effect of Tapia’s failure to object to
the sentence when imposed. See Fed. Rule Crim. Proc.
52(b); United States v. Olano, 507 U. S. 725, 731 (1993).

                                                  It is so ordered.
                  Cite as: 564 U. S. ____ (2011)            1

                   SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 10–5400
                          _________________


ALEJANDRA TAPIA, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                         [June 16, 2011]

  JUSTICE SOTOMAYOR, with whom JUSTICE ALITO joins,
concurring.
  I agree with the Court’s conclusion that 18 U. S. C.
§3582(a) “precludes federal courts from imposing or length
ening a prison term in order to promote a criminal de
fendant’s rehabilitation.” Ante, at 1. I write separately
to note my skepticism that the District Judge violated this
proscription in this case.
  At the sentencing hearing, the District Judge carefully
reviewed the sentencing factors set forth in §3553(a).
First, he considered “[t]he nature and circumstances of the
offense” committed by petitioner Alejandra Tapia—in this
case, alien smuggling. App. 25–26; see §3553(a)(1). He
emphasized that Tapia’s criminal conduct “created a sub
stantial risk of death or serious bodily injury” to the
smuggled aliens. App. 26; see also id., at 20 (noting that
the aliens were secreted in the vehicle’s gas tank com
partment). Second, he reviewed Tapia’s “history and
characteristics,” §3553(a)(1), including her history of being
abused and her associations “with the wrong people,” id.,
at 26. He noted his particular concern about Tapia’s
criminal conduct while released on bail, when she failed to
appear and was found in an apartment with meth
amphetamine, a sawed-off shotgun, and stolen mail.
Id., at 25–26. Third, he noted that the offense was
“serious,” warranting a “sufficient” sentence. Id., at 26; see
2                 TAPIA v. UNITED STATES

                  SOTOMAYOR, J., concurring

§3553(a)(2)(A). Fourth, he considered the need “to deter
criminal conduct” and “to protect the public from further
crimes of the defendant,” which he characterized as a “big
factor here, given [Tapia’s] failure to appear and what she
did out on bail.” App. 26; see §§3553(a)(2)(B), (C). Fifth,
he took account of the need “to provide needed correctional
treatment,” in this case, the Bureau of Prisons’ (BOP) “500
Hour Drug Program,” more officially called the Residential
Drug Abuse Treatment Program (RDAP). App. 27; see
§3553(a)(2)(D). And, finally, he noted the need “to avoid
unwarranted sentencing disparities” and the need for the
sentence “to be sufficient to effect the purposes of 3553(a)
but not greater.” App. 27; see §§3553(a), (a)(6).
   Tapia faced a mandatory minimum sentence of 36
months’ incarceration, App. 18, but her Guidelines range
was 41 to 51 months, id., at 13. After reviewing the
§3553(a) factors, the judge imposed a sentence of 51
months, the top of the Guidelines range. He offered two
reasons for choosing this sentence: “number one,” the need
for drug treatment; and “[n]umber two,” deterrence. Id.,
at 27. With respect to the latter reason, the judge high
lighted Tapia’s criminal history and her criminal conduct
while released on bail—which, he said, was “something
that motivates imposing a sentence that in total is at the
high end of the guideline range.” Id., at 27–28. He con
cluded, “I think that a sentence less than what I am im
posing would not deter her and provide for sufficient time
so she could begin to address these problems.” Id., at 28.
   The District Judge’s comments at sentencing suggest
that he believed the need to deter Tapia from engaging in
further criminal conduct warranted a sentence of 51
months’ incarceration. Granted, the judge also mentioned
the need to provide drug treatment through the RDAP.
The 51-month sentence he selected, however, appears to
have had no connection to eligibility for the RDAP. See
BOP Program Statement No. P5330.11, §2.5.1(b) (Mar. 16,
                  Cite as: 564 U. S. ____ (2011)            3

                   SOTOMAYOR, J., concurring

2009) (providing that, to participate in the RDAP, an
inmate must ordinarily have at least 24 months remaining
on her sentence). Even the 36-month mandatory mini
mum would have qualified Tapia for participation in the
RDAP. I thus find it questionable that the judge length
ened her term of imprisonment beyond that necessary for
deterrence in the belief that a 51-month sentence was
necessary for rehabilitation. Cf. S. Rep. No. 98–225,
p. 176 (1983) (“A term imposed for another purpose of
sentencing may . . . have a rehabilitative focus if rehabil
itation in such a case is an appropriate secondary purpose
of the sentence”).
   Although I am skeptical that the thoughtful District
Judge imposed or lengthened Tapia’s sentence to promote
rehabilitation, I acknowledge that his comments at sen
tencing were not perfectly clear. Given that Ninth Circuit
precedent incorrectly permitted sentencing courts to con
sider rehabilitation in setting the length of a sentence, see
ante, at 2, and that the judge stated that the sentence
needed to be “long enough to get the 500 Hour Drug
Program,” App. 27, I cannot be certain that he did not
lengthen Tapia’s sentence to promote rehabilitation in
violation of §3582(a). I therefore agree with the Court’s
disposition of this case and join the Court’s opinion in full.